DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 and 10 are objected to because of the following informalities:  In claim 4, “level” should be “lever”.  In claim 10, it appears that “the first projection” should be “the protrusion” which is first mentioned a couple lines above.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 6, there is no limiting details for the end boss and is seen to be just the end of the lever.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 11-12, 15-16 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Shoudong et al. CN 204312818 U.
Regarding claim 1, Shoudong discloses an execution system for a fluid micro-injection device (intended use and is for micro-jetting), comprising: a base body 1 defining an executor mounting cavity 11 therein, and the base body being provided with a positioning hole (hole in body 1 at push rod 7 and 6) that communicates with the executor mounting cavity; a movable member 7 and 6 movably disposed in the positioning hole; an executor 9, 10, 33 movably disposed in the executor mounting cavity, the executor being connected with the movable member to control movement of the movable member; and an adjusting member 40, 41 movably disposed in the 

Regarding claim 2, wherein the executor comprises: a lever 10 disposed in the executor mounting cavity, wherein both ends of the lever are movable, in which a first end of the lever is connected to the movable member to control movement of the movable member (Fig. 1, end of lever 10 attached to the movable member 7); an actuator 9 telescopically disposed within the executor mounting cavity, the actuator being connected to a second end of the lever to control movement of the lever (Fig. 1, end of lever 10 attached to the actuator 9), wherein the adjusting member is connected with the actuator to adjust a pre-tensioning force of the actuator; and a controller 8 connected to the actuator to control extension and contraction of the actuator.

Regarding claim 3, wherein the executor further comprises a swing pin shaft 33 disposed within the executor mounting cavity, an axis of the swing pin shaft is perpendicular to an axis of the actuator which is offset from the axis of the actuator in a horizontal direction, and the second end of the lever is connected to the swing pin shaft to pivot about the swing pin shaft (Fig. 1).

Regarding claim 4, wherein the swing pin shaft is formed in a column shape (Fig. 1, cylindrical so a columnar shape), and the base body is provided with a positioning groove (Fig. 1, in which 33 is in the body 1) adapted to mount the swing pin shaft, a lower surface at the second end of the lever is provided with a fitting concave surface 

Regarding claim 6, wherein one end of the swing pin shaft is provided with an end boss, and the end boss abuts against a bottom surface at the second end of the lever to limit a mounting height of the lever (there is no limiting details for the end boss and is seen to be just the end of the lever).

Regarding claim 11, wherein a lower surface of the first end of the lever is provided with a second protrusion (on first end of lever 10), a cross section of which is formed in an arcuate shape and the second protrusion abuts against an upper end surface of the movable member (see Fig. 1).

Regarding claim 12, further comprising: a guiding seat 30 disposed in the positioning hole, wherein the guiding seat is provided with a guiding hole (in 30 that 6 goes into) penetrating through in an axial direction thereof, and the movable member is movably disposed on the guiding seat along the axial direction of the guiding hole (see Fig. 1).

Regarding claim 15, wherein one end of the positioning hole communicating with the executor mounting cavity is provided with a positioning recess having a radius that is larger than that of the positioning hole (Fig. 1, positioning recess in which spring 32 is in), the execution system further includes: a positioning seat (where spring 32 seats on 

Regarding claim 16, wherein the second elastic element is formed as a spring 32, and both ends of the second elastic element abut against an upper surface of the positioning seat and a lower surface of the first end of the lever respectively (see Fig. 1).

Regarding claims 18 and 19, Shoudong discloses a fluid micro-injection device comprising an execution system according to claims 1 and 2 (for micro-jetting).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoudong et al. CN 204312818 U in view of Baowei CN 205084915 U.
Regarding claim 5, discloses a cross section of the positioning groove is formed into an arcuate shape and a radius of the positioning groove is equal to that of the swing pin shaft (Fig. 1) but lacks a cross section of the fitting concave surface is formed into an arcuate shape and a radius of the fitting concave surface is larger than that of the swing pin shaft.  Baowei discloses a cross section of the fitting concave surface of the lever 5 is formed into an arcuate shape and a radius of the fitting concave surface of the swing pin shaft 22 is larger than that of the swing pin shaft (Fig. 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make a cross section of the fitting concave surface of the lever is formed into an arcuate shape and a radius of the fitting concave surface of the swing pin shaft is larger than that of the swing pin shaft in Shoudong as disclosed by Baowei as a matter of simple substitution of radii of the two and/or to provide more leeway of .
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoudong et al. CN 204312818 U in view of Smiley US 3,614,486.
Regarding claim 7, Shoudong discloses the adjusting member is provided at an upper end of the actuator but lacks an upper actuator top block and a lower actuator top block.  Smiley discloses upper and lower actuator top blocks 17 and 18.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shoudong to include an upper actuator top block at the top of the actuator 9 (which would be against the adjusting member) and a lower actuator top block at the bottom of the actuator 9 (which would be against the lever) as disclosed by Smiley as a matter of simple substitution of blocks on to an actuator and/or to protect the top and bottom of the actuator of Shoudong.  

Regarding claim 8, Shoudong discloses the adjusting member includes an upper wedge 41 and a lower wedge 40, a lower surface of the lower wedge abuts against an upper surface of the upper actuator top block (as modified by Smiley above), an upper surface of the lower wedge is formed as a sloped surface extending obliquely with respect to the horizontal direction, a lower surface of the upper wedge is formed as a sloped surface corresponding to a shape of the upper surface of the lower wedge, the upper wedge is movable in the horizontal direction to adjust positions of the upper actuator top block and the actuator in an up-down direction (Shoudong Fig. 1).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoudong et al. CN 204312818 U in view of Takeda et al. US 4,690,465.
Regarding claim 13, Shoudong discloses the movable member comprises: a cylindrical shaft movably disposed in the guiding hole along an axial direction thereof (Fig. 1), and an upper end part disposed at an upper end of the cylindrical shaft (7 at 10), the upper end part having a size larger than a radius of the cylindrical shaft (Fig. 1, the upper part of 7 touching the lever 10 is wider than the lower part of the shaft 7), and a first elastic element 31 being disposed between the upper end part and the guiding seat (is disposed between the two) but lacks a lower end of the cylindrical shaft being formed as a ball head.  Takeda discloses a lower end of the cylindrical shaft 170 being formed as a ball head 172.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the lower end of Shoudong as a ball head as disclosed by Takeda as a matter of simple substitution of shapes and/or or provide a rounded shape to handle pressure better. 

Allowable Subject Matter
Claims 9, 10, 14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of claim 9 is an execution system having the combination of the lower surface of the lower wedge is a curved surface that is upwardly concave with the upper surface of the upper actuator top block is a curved surface that projects upwardly with the upper 
Regarding claim 10, wherein. The primary reason for the allowance of claim 14 is an execution system having the combination of the guiding seat having a positioning boss detachably disposed in the positioning hole with an upper convex cylinder disposed at an upper portion of the positioning boss and disposed coaxially with the positioning boss with a radial dimension of the upper convex cylinder is smaller than a radial dimension of the positioning boss, the guiding hole penetrates through the upper convex cylinder and the positioning boss with the first elastic element is a spring that sleeves on the upper convex cylinder with both ends abutting against the positioning boss and the upper end part respectively in combination with the rest of the device as cited in claims 13/12/2/1.  The primary reason for the allowance of claim 17 is an execution system having the combination of an outer contour of the positioning seat is formed substantially with a square shape with an outer circumference of the upper surface of the positioning seat is provided with a plurality of projecting portions spaced apart circumferentially with an inner surface of each projecting portion is formed with an 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses similar systems and details of the device.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921